DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1, 13-20 & 34 in the reply filed on 11/16/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Drawings
Figures should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a channel fluidly coupled to a first inlet and a second inlet for carrying a first fluid from the first inlet and/or a second fluid from the second inlet toward an outlet of the trapping array” (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
With regard to limitations in claims 1, 13-20 & 34 (e.g., “for carrying a first fluid from the first inlet and/or a second fluid from the second inlet toward an outlet of the trapping array”, “wherein the trapped element is at least one particle”, “wherein the trapped element is biological material, the biological material including one or more bacterial cells, human cells, mammalian cells, yeast cells, algae cells, plant cells, insect cells or fungal cells”, “wherein, once absorbed, the droplet can be transferred into a secondary recipient such as a second microfluidic device, a well-plate, a petri dish, a microscope slide, a microscope chamber, a culturing dish or other observational or growth chamber”, etc.), these claim limitations are considered process or intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art.  The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13-20 & 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "and/or" renders the claim indefinite because it is unclear what is being claimed.
Claims 1, 13-20 & 34 are unclear because a trapped element is not positive element of the claims.  Therefore, it is unclear if the applicant is trying to claim a microfluidic device comprising a trapped element.
Claim 34 recites the limitation "the droplet" in L3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "the outlet" in L3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 13-17, 20 & 34 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Khandros et al. (US 2017/0043343).
Regarding claim 1, Khandros et al. teach 
A microfluidic device comprising: 
a first layer (e.g., 104) including a plurality of co-planar electrodes (156); 
a second layer (e.g., 160) disposed on top of the first layer (see Fig. 1B for example), the second layer including a dielectric material patterned over the electrodes (e.g., hydrophobic polymer ¶ 0053); and 
a third layer (e.g., 108) disposed on top of the second layer (see Fig. 1B for example), the third layer including microfluidic channels including: 
a trapping array including: 
a channel fluidly coupled to a first inlet (114) and a second inlet (114), the first fluid comprising one or more particles in solution (e.g., micro-objects suspended in a liquid ¶ 0002+); and 
one or more traps (e.g., holding pens 1016, 2816) extending away from the channel, each trap capable of receiving and retaining a trapped element (e.g., 2302, 2830, 2930) from the channel (see Figs. 23, 28 for example); 
wherein each of the one or more traps include: 
a first end (i.e., upstream end of the holding pens 1016) fluidly coupled to the channel capable of receiving the trapped element from the channel; and 
a second end (i.e., downstream end of the holding pends 1016) fluidly coupled to the channel downstream from the first end, the second end being capable of retaining the trapped element from the channel (see ¶ 0110 for example).
Regarding claims 13-17, Khandros et al. teach:
Claim 13 The microfluidic device of claim 1, wherein the trapped element is at least one particle (see ¶ 0031 for example).
Claim 14 The microfluidic device of claim 1, wherein the trapped element is biological material, the biological material including one or more bacterial cells, human cells, mammalian cells, yeast cells, algae cells, plant cells, insect cells or fungal cells (see ¶ 0031 for example).
Claim 15 The microfluidic device of claim 1, wherein the trapped element is a droplet (see ¶ 0102 for example).
Claim 16 The microfluidic device of claim 15, wherein the droplet includes a particle content (see ¶ 0031, 0102 for example).
Claim 17 The microfluidic device of any one of claim 1, wherein the first end of the trap has a width greater than a diameter of the trapped element and the second end of the trap has a width about equal to the diameter of the trapped element (the claim is sufficiently broad to have properly rejected since the trapped element is not a positive element of the claim, and a diameter of the trapped element has not been specified).

Regarding claim 34, Khandros et al. teach:
A method collecting a droplet from the microfluidic device of claim 1, the method comprising: 
directing a droplet towards an outlet of the microfluidic device (¶ 0049); and 
absorbing the droplet into a capillary-like structure (¶ 0045); 
further comprising absorbing an oil phase of a fluid from the microfluidic device using an oleophilic hydrophobic material (¶ 0056).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 18 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khandros et al. (US 2017/0043343) in view of Cerrina et al. (US 2010/0273681) or Peng et al. (US 2020/0040293).
Regarding claims 18 & 19, Khandros et al. teach a microfluidic channel having a dimension of about 40 to about 50 microns (¶ 0043) implying that ends of the holding pens (trap) would be smaller than about 40 to about 50 microns.  However, the reference does not explicitly teach Claim 18 The microfluidic device of claim 17, wherein the width of the first end of the trap is about 50 µm; Claim 19 The microfluidic device of claim 1, wherein the width of the second end of the trap is about 8 µm.
Cerrina et al. teach a microfluidic device comprising: 
a first layer (428) capable of being fabricated with a plurality of electrodes (¶ 0039); 
a second layer (426) disposed on top of the first layer (see Fig. 4 for example), the second layer including a dielectric material (e.g., SU-8, ¶ 0039); and 
a third layer (430) disposed on top of the second layer (see Fig. 4 for example), the third layer including microfluidic channels including: 
a trapping array (see e.g., particle holders in Fig. 3 for example) including: 
a channel (e.g., microfluidic channel 404) fluidly coupled to a first inlet (402) and a second inlet (406) capable of carrying a first fluid from the first inlet and/or a second fluid from the second inlet toward an outlet of the trapping array (see ¶ 0037 for example), the first fluid comprising one or more particles in solution (Abstract+); and 
one or more traps extending away from the channel (see Fig. 2 for example), each trap capable of receiving and retaining a trapped element from the channel (¶ 0005+); 
wherein each of the one or more traps include: 
a first end (e.g., upstream opening, such as 302 in Fig. 3) fluidly coupled to the channel (see Fig. 3 for example) capable of receiving the trapped element from the channel (see ¶ 0049 for example); and 
a second end (e.g., downstream opening, such as 304 in Fig. 3) fluidly coupled to the channel downstream from the first end (see Fig. 3 for example), the second end capable of retaining the trapped element from the channel (see ¶ 0049 for example).
wherein the width of the first end of the trap is about 50 µm (¶ 0031).
wherein the width of the second end of the trap is about 8 µm (¶ 0049).

Peng et al. teach a microfluidic device (200) comprising:
a first inlet (201), a second inlet (202), microfluidic channels (see Fig. 2A & ¶ 0143 for example);
a trapping array including: 
a channel (272) fluidly coupled to a first inlet and a second inlet, a first fluid comprising one or more particles in solution (¶ 0142+); and 
one or more traps (see Fig. 2D for example) extending away from the channel, each trap capable of receiving and retaining a trapped element from the channel (¶ 0142-0146+); 
wherein each of the one or more traps include: 
a first end (e.g., trap region 274) fluidly coupled to the channel (see Fig. 2D for example) capable of receiving a trapped element from the channel (see ¶ 0146 for example); and 
a second end (e.g., outflow region 277) fluidly coupled to the channel downstream from the first end (see Fig. 2D for example), the second end capable of retaining the trapped element from the channel (see ¶ 0146 for example).
wherein the width of the first end of the trap is about 50 µm (¶ 0150).
wherein the width of the second end of the trap is about 8 µm (¶ 0146).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Khandros et al. with the width of the first end (302) of the trap is about 50 µm (¶ 0031); the width of the second end of the trap is about 8 µm (¶ 0049), as taught by Cerrina et al. to capture and hold particles (¶ 0005+); or the teachings of Peng et al. to isolate and capture a cell of interest (¶ 0004+) for cell analysis (¶ 0152+).  The Court stated that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill. Id. at ___, 82 USPQ2d at 1396.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798